Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18, 22-27 and 37 are in the application. 
Claims 19-21, 28-36 were cancelled. 
Priority
This application is a 371 of PCT.US2019/022701 filed 3/18/2019 and claims priority to US provisional 62/644,791 filed 3/19/2018. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim has the formula (V), however  the description is to  Formula (IV) .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18, 22-27 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 12 species , does not reasonably provide enablement for the full scope of the compounds to treat pain and pain due to various disorders such as in claim 26.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use and make  the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  

1) The breadth of the claims: The instant claims encompass many compounds  with a  different substituents on it. Y1-Y3 and X . Wherein one of Y 1 or Y2 or Y3 has a 
    PNG
    media_image1.png
    61
    595
    media_image1.png
    Greyscale
group.   And V is 
    PNG
    media_image2.png
    50
    555
    media_image2.png
    Greyscale
and X also to be various  functional groups. 
2) The nature of the invention: The invention is a chemical compound used as a pharmaceutical.

3) The state of the prior art: The state of the prior art  is that the  drugs and the enzymes react in a lock and key mechanism and the structure of the compound has to be specific. Even a difference of a methyl group verses a hydrogen changes the properties altogether. A good example is a theophylline verses caffeine. They differ by just a methyl group but one of them has a pharmaceutical use as a bronchodilator. There is no absolute predictability and no established correlation between the different substitutions on a core that they would all behave in the exact same way. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.


4) The level of one of ordinary skill: The ordinary artisan is highly skilled.  

5) The level of predictability in the art: 
How to use:-  It is  noted that  the pharmaceutical art  is unpredictable , requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F. 2d 833, 166 USPQ 18(CCPA 1970) indicates that the more  unpredictable  an area is, the more specific  enablement  is necessary  in order to satisfy the statue. The  level of unpredictability is in the art   is very high. The compounds which differ by a methyl group  also show  different properties, for e.g.  theophylline  and caffeine. One of them is a bronchodilator and they differ only by a methyl group. See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ2d 1702 (Appellant's invention concerns pharmaceutical activity. Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).

The various references in the IDS clearly indicate that a particular substituent at a position has different antagonist activity. See Carroll et al. medicinal chemistry. Also see references used in 103 rejection.

6) The amount of direction provided by the inventor: The inventor provides very little direction in the instant specification There are only 12 compounds made to represent millions of compounds encompassed by the claims. There are many different substituents for all 3 variable at Y1-Y3, and X is always OH and only one of Y1-Y3 is an alkyl substituted by an OH, or an ester. So very limited scope of compounds are made and tested.  


7) The existence of working examples: The instant specification does not have any working examples with respect to the various substituents as given above and also the data provided for the 12 compounds , which are very limited in scope. 
Amgen v. Sanofi and Regeneron (Fed. Cir. 2021)
“The jury heard evidence from which it could conclude that the
number of distinct antibodies within the claims was around 400.” After hearing both sides, the jury found the claims enabled. But, Judge Andrews rejected the jury verdict and sided with the patentee — holding that no reasonable jury could have found otherwise.
 
8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  In view of all the above factors, guidance and state of the art , it would require an undue amount of experimentation to make the invention of the claims  with various substituents and for  using them to treat pain.

	Taking the above eight factors into consideration, it is not seen where the instant specification enables the ordinary artisan to make and/or use the instantly claimed invention.  


Genetech Inc Vs Nova Nordisk  42 USPQ 2d 1001.
“A patent is not a   hunting license. It is not a reward for search but   compensation for its successful conclusion and patent protection is granted in return   for an enabling disclosure  of an invention , not for vague intimations of general ideas that may or may not be workable.”

MPEP 2164.01(a) states, "A conclusion of lack of enablement means that,
   based on the evidence regarding each of the above factors, the specification, at the
   time the application was flied, would not have taught one skilled in the art how to
   make and/or use the full scope  of  the  claimed  invention  without  undue
   experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed.
   Cir. 1993)."  That  conclusion  is  clearly  justified  here.  Thus,  undue
   experimentation will be required to practice Applicants' invention.


 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-18, 22-27 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 02/060445 to Carrol et al. ( in IDS) .
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The reference discloses where one of Y1, Y2 or Y3 is an alkyl and the other is  NR5R6 , R5, R6 are H,  or it is  a CO R5, R5 is an alkyl, substituted  with cylic ring where in the CH2 is replaced by N.

    PNG
    media_image3.png
    136
    402
    media_image3.png
    Greyscale





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-18, 22-27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll  et al (2013). Carroll et al. WO 2006/116311 , Lim Hwan Jung et al  2013 Probes for Narcotic receptor…, Hiebel  Anne-Cecile  2007  Probes for narcotic Receptor Mediated Phenomena… Thruong Phong et al , 2017, Modulation of opioid receptor affinity….

Applicants claims are drawn to compounds and a method of treating pain, with compounds of formula 
    PNG
    media_image4.png
    112
    282
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    133
    237
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    171
    307
    media_image6.png
    Greyscale


Scope and Content of Prior Art and the claims MPEP 2141.02 
Carroll et al  discloses compounds of the formula 
    PNG
    media_image7.png
    114
    263
    media_image7.png
    Greyscale
 and a study to show that the amino substituent changes the antagonist activity of the compound. 

Also see compounds 13 and 14 on page 8829. 
WO’311 to Carroll et al also , teaches compounds of the formula 
    PNG
    media_image8.png
    246
    355
    media_image8.png
    Greyscale
 wherein W is a variety of functional groups  such as 
    PNG
    media_image9.png
    95
    648
    media_image9.png
    Greyscale
, same as the X options in the applicants compounds.
 The medicinal  document by Carroll et al teaches that the N substituent at the  5 , compounds  lead to compounds with different varying activity. WO’311 also teaches compounds wherein W is a variety of functional groups , included in applicants definition of V. 

Lim teaches  the changes in the substituents at position 7 and 8 of the 5 phenyl morphan. 
    PNG
    media_image10.png
    127
    167
    media_image10.png
    Greyscale

Hiebel  Anne-Cecile  2007  teaches compounds  substituted at position 9. 
Truong Phong et al , 2017 teaches compounds of the formula 
    PNG
    media_image11.png
    132
    171
    media_image11.png
    Greyscale

Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 
The prior art has disclosed a variety of compounds , with an emphasis on the position 7 . Therefore one of skill in the art would be motivated to modify that position, with a N group, 
    PNG
    media_image12.png
    43
    142
    media_image12.png
    Greyscale
to make additional compounds with a different range of activity. 
Additionally, many different groups have been shown for the W, therefore one of skill in the art , would be expected to make compounds with these groups but at the 7 position  to see if the activity is modified. 
So the prior art clearly teaches a substitution modification at position 7, 8 and or 9. 
Other functional groups other than the amino are also taught at a different position. Therefore one of skill in the art  would have been motivated to make additional compounds with a different substitution with a group as given by the definition of “V” at one of the position , 7, 8 or 9. Therefore in view of the prior art disclosure, the compounds and the use is prima facie obvious. 

Applicants do not have any unexpected results.   

Conclusion
Claims 1-18, 22-27 and 37 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



September 9, 2021.